DETAILED ACTION
Reasons for Allowance
Claims 1, 3-16 are allowed over the prior art of record as amended in the response filed on November 08, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: integrate a component of the flow velocity vector in a direction of the central axis with respect to a time axis to calculate an integral value, and specify whether there is a blood back flow in the blood vessel region on the basis of a change in the integral value; specify that there is the back flow in a case in which the integral value increases non-monotonically or in a case in which the integral value decreases non-monotonically; and specify that there is no back flow in a case in which the integral value increases monotonically or in a case in which the integral value decreases monotonically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793